Case 1:16-cr-00281-PGG Document 948 Filed 02/08/21 Page 1of 3

To: Hon. Paul G. Gardephe, U.S.D.J. - SDNY
500 Pearl Street

Manhattan, NY 10007

From: Brandon Green Reg. No. 56400-054
Defendant, Pro Se
MDC - Brooklyn P.O. Box 329002

Brooklyn, New York 11232

cc: AUSA Jessica Feinstein

Re: Case No. 16 Cr. 281-002 (PGG}

Date: February 3, 2021

NOTICE OF INTENT TO REPLY TO GOVERNMENT'S

LETTER OPPOSING DEFENDANT'S POST-CONVICTION BAIL APPLICATION

Your Honor:

| would first like to thank this Court for its time. | am submitting this Notice to apprise this Court,
and the Government, of my Intent to submit a reply to their recent letter opposing my post-conviction
bail application (hereafter "Government's Letter Opposing Bail"). | ask this Court please take notice of
this and hold off ruling on my bail application until my response has been reviewed and submitted with
this Court. Also, | would like for this Court to note that | intend on submitting, along with this response,
my "Signed" “Attorney-Client Privilege Waiver Form", along with my "Affidavit of Facts" supporting my
post-conviction claims, with a supporting Petition to redress my grievances with this Court regarding
said claims. Moreover, | feel that it is necessary for this Court to first review these documents before
ruling on my bail request, as all these things coincide with each other: i.e., the Affidavit of Facts and
supporting petition establish a reasonable probability that relief will be granted in my favor regarding
my post-conviction claims, and this supports my application for batl pending before this Court.
Case 1:16-cr-00281-PGG Document 948 Filed 02/08/21 Page 2 of 3

Therefore, until this Court first receives, reviews, and files the aforementioned documents that
I'li soon be submitting, | respectfully ask this Court to hold off ruling on my pending bail application.

If there are any questions, comments, or concerns, | ask that you, and/or the Government, can
please contact me by writing me at the address above, or phoning me at the institution.

Again, | would like to thank this Court for its time. Have a wonderful day.

Best Regards,

 

Brandon Green Reg. # 56400-054

Defendant, Pro Se
 

Case 1:16-cr-00281-PGG Document 948 Filed 02/08/21 Page 3 of 3

Lag, WN Ath MN
AWAY VA AG
yanyy 8 WAY

yw pn aM
NNT NG OE

AMA, NAGY Waray Ae
whinge 34

HEMohay warty NOPung
